MARSHALL, C. J.
On a charge of uttering and publishing a forged instrument with intent to defraud under section 13083, General Code, where the instrument was forged in the state of Ohio and thereupon transmitted by mail to a city in another state and such instrument was at all times in the possession or under the control of such forger and his agents until the same passed beyond the territorial borders of the state of Ohio, the crime of uttering and publishing is not complete in the state of Ohio.
Exceptions overruled.
Jones, Matthias, Day, Allen, Kinkade and Robinson, JJ., concur.